Citation Nr: 0421689	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  96-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1971, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for PTSD and schizophrenia.

The veteran gave testimony before a hearing officer at the RO 
in November 1995.  A transcript of that hearing is of record.

Jurisdiction over the veteran's claims folder was transferred 
to the RO in Baltimore, Maryland, during the pendency of this 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) 
and its implementing regulations require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and evidence, that was not previously provided 
to VA, and is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002).

As part of that notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Id.  VA has promulgated regulations 
implementing the statute, whereby it has undertaken to 
request that claimants submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The Court has held 
that the notice requirement is not met unless VA can point to 
a specific document in the claims file.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran has not 
received this required notice for his claims for service 
connection.  The AMC or RO should provide the appellant with 
notice regarding the claims for a service connection for PTSD 
and schizophrenia in accordance with 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2003). 

	VA treatment records show that the veteran has received a 
diagnosis of PTSD.  In November 1995, a VA psychiatrist wrote 
a letter attributing the veteran's PTSD to an incident in 
which a friend of the veteran was killed by a mortar round 
that struck the quarters shared by the veteran and the 
friend.  The veteran also offered testimony as to this 
stressor at his November 1995 hearing.  Where a veteran 
reports a stressor, and credible evidence of the stressor is 
needed, VA will:
	
Request specific details of the in-
service stressful incident(s): date(s), 
place(s), unit of assignment at the time 
of the event(s), description of the 
event(s), medal(s) or citation(s) 
received as a result of the event(s), 
and, if appropriate, name(s) and other 
identifying information concerning any 
other individuals involved in the 
event(s).  As a minimum, the claim must 
indicate the location and approximate 
time (a 2-month specific date range) of 
the stressful event(s) in question, and 
the unit of assignment at the time the 
stressful event occurred.  Inform the 
veteran that this information is 
necessary to obtain supportive evidence 
of the stressful event(s) and that 
failure to respond or an incomplete 
response may result in denial of the 
claim.  
M21-1, Part III, Para. 5.14(c) (Aug. 12, 2003). 

This action does not appear to have been undertaken.  The 
lack of such action may be due to the fact that on the VA 
examination in July 1995, the examiner did not diagnose PTSD.  
However, the examiner commented that the claims file was not 
available for review, and the examiner did not have access to 
the subsequent letters from the VA psychiatrist, and a VA 
psychologist.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In the instant case, there is competent evidence of a current 
psychiatric disability.  The veteran has testified to a 
continuity of psychiatric symptomatology since service.  The 
veteran underwent a VA PTSD examination in July 1995, in 
which The examiner diagnosed schizophrenia, but failed to 
provide an opinion as to the relationship between that 
disability and service.  In a November 1995 letter, however, 
S. DelMaestro, Ph.D. and S. Kessler, M.D. opined that the 
veteran has severe PTSD that is extremely disabling.  Under 
these circumstances, another examination is required.

Accordingly, this case is REMANDED for the following 
development:

1.  The AMC or RO should provide the 
veteran with notice regarding the claims 
for entitlement to service connection for 
PTSD and schizophrenia in accordance with 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The AMC or RO should take 
the necessary steps to obtain outstanding 
records of any treatment reported in 
response to this notice.

2.  The AMC or RO should ask the veteran 
to provide the specific information 
needed to obtain credible supporting 
evidence from the U.S. Armed Services 
Center for Unit Records Research (CURR) 
in accordance with M21-1, Part III, Para. 
5.14(c).  If the veteran provides 
sufficient information, the AMC or RO 
should attempt to obtain credible 
supporting information from CURR.

3.  The veteran should be afforded a VA 
psychiatric examination to clarify the 
current diagnoses, and obtain an opinion 
as to the relationship between any 
current psychiatric disability and 
service.  The veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  All tests deemed to be 
necessary by the examiner should be 
conducted.  If the examiner determines 
that the veteran has PTSD, the examiner 
should specify the stressor(s) supporting 
the diagnosis.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
psychiatric disability had its onset in 
service or is due to a disease or injury 
in service.  The examiner should provide 
a rationale for any opinions provided.

4.  The AMC or RO should then re-
adjudicate the veteran's claims s, and if 
they remain denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



